Lewis, J.
The plaintiff was a flagman upon the defendant’s road, and in attempting to effect the coupling of cars upon a freight train his hand was crushed between the cars, causing the loss of his hand. There was evidence tending to show that the defendant caused to be piled, contiguous to and parallel with the track upon which the train was moving when plaintiff attempted to make the coupling, a large quantity of cobble-stones. The pile was from 25 to 30 feet long, 15 to 24 inches high in the center, and sloping down towards and near the track. It was at the time of the accident covered with snow. After effecting the coupling the plaintiff stepped out from between the cars, and in so doing his foot came in contact with the pile of stones. He slipped, and caught hold of the car, to prevent falling, and his hand was crushed. The stones had been placed there by the defendant’s employes to be used for the purpose of ornamentation about posts at the depot. They had been there from six weeks to two months at the time of the accident. It was the duty of defendant to furnish the plaintiff with reasonably safe appliances for the hazardous work they required him to do. It was a question for the jury whether the defendant’s negligence did not cause the plaintiff’s injuries. It did not very clearly appear by whose direction the stones were placed there. They had, however, been there sufficient time to give defendant notice of their presence. The plaintiff used an iron pin in effecting the coupling, instead of a stick, which had been provided by defendant for that purpose. It was a question for the jury whether the use of 'the iron pin instead of the stick had anything to do in causing the accident. Plaintiff had effected the coupling, and, had it not been for the presence of the pile of stones, would have probably escaped injury. The plaintiff was, when injured, about 2£ years old; was earning $2.30 a day. After the loss of his hand he faun it difficult to find employment, and when employed was only able to get a dol lar a day, He suffered pain, and must, through life, suffer the inconvenience and mortification arising from the loss of his hand. We do not think the verdict of $6,500 excessive. We find no cause for disturbing the verdict. The judgment and order appealed from should be affirmed, with costs against the appellant. All concur.